PER CURIAM:
Claimant, Mary L. Tyburski, seeks an award from respondent, Bureau of Employment Programs, for property loss sustained by a theft which occurred at her place of employment with the Workers’ Compensation Fund, an agency of the respondent, on February 1,1993, in Wheeling, Ohio County.
From the evidence adduced at the hearing on October 6, 1993, it appears that the claimant had arrived at work at approximately 8:30 a.m. She placed her leather coat on a coat rack located 25 feet from the rear entrance of the office. It rear entrance looked at all times. At approximately 11:45 a.m. the claimant discovered that her coat had been stolen. She immediately went to the rear entrance and found the door to be unlocked. She stated that no unauthorized person passed by the front desk in order to get to the coat rack and that no other State employee or maintenance personnel had used a key to enter through the door from the outside.
The value of the coat was $645.00. Personal property that was located inside the coat at the time of the theft included: Isotoner gloves valued at $40.00; prescription glasses valued at $80.00; and $75.00 in cash. The claimant’s insurance covered the loss with the exception of the amount of $250.00 for her deductible. Therefore, the claimant is limited to an award for the amount of her deductible.
John Hepburn, fraud investigator for Workers’ Compensation, testified for the claimant that it was office policy to keep the rear door locked at all times and that the coat rack had been placed by the rear door only a few days before this incident.
This Court finds, after reviewing the evidence, that the respondent was guilty of negligence by a preponderance of the evidence for failing to follow established security procedures.
Accordingly, this Court is of the opinion to and does grant an award to the claimant in the amount of $250.00.
*80Award of $250.00.